DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed November 2, 2021 has been entered.  Claims 1-5 and 7-19 remain pending in the application.  Examiner acknowledges Applicant’s correction of the status of claim 14. Because it is independent, it is allowable and should not have been classified as allowable subject matter.  
Response to Arguments
Applicant’s arguments, filed November 2, 2021, with respect to:
Independent claim 1; see page 11
Independent claim 17; see page 12
have been fully considered and are persuasive.  The rejection of claims 1, 11, 12, 13, and 17 have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Following the applicant’s amendments to the claims the best available art is US 20110304163, taught by Liang.  Liang’s invention details an automated sash lock similar to the applicant’s invention except for a few key differences.  
While Liang’s sash lock includes a locking element, a rotatable detent, and a depressible trigger, it does not comprise an actuator engageable with the locking element, translatable through the front surface of the lock housing between three positions, either indicating or affecting locking status.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





    /CHRISTINE M MILLS/    Supervisory Patent Examiner, Art Unit 3675